The State has filed a motion for rehearing insisting that the argument of the special prosecuting attorney, for which the reversal was ordered, was supported by the facts. We have again reviewed the testimony. Asking a witness if he has heard of trouble had by the defendant with various named parties, which is answered in the negative by such witness, in no way puts in testimony the fact that defendant has had trouble with said parties. Statements made by the learned counsel in the argument are susceptible of no other inference except that he was trying to put before the jury the fact that the accused had had trouble with the various parties named by him in his argument, which is set out in our original opinion. A re-examination of the record but confirms us in the correctness of our holding.
The motion for rehearing is overruled.
Overruled.